Citation Nr: 1108383	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  96-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1959 until October 1959, and had active duty service from November 1959 until September 1962.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 1995 rating decision of the VA Regional Office (RO) in Phoenix, Arizona that declined to reopen the claim of service connection for PTSD.  The Veteran was afforded a hearing before a hearing officer at the RO in January 1997.  The transcript is of record.

By a decision entered in December 2000, the Board reopened the claim of service connection for PTSD, and remanded the case for further development.  The issue of service connection for PTSD came before the Board again in July 2005.  It was again remanded for additional notification and development actions.  Under newly enacted regulations, the Board finds the record is sufficient to grant the claim.  See 75 Fed. Reg. 39843 (July 13, 2010).


FINDINGS OF FACT

1.  Military records confirm that the Veteran served in Korea from June 1961 to September 1962 with a missile battalion and that the Veteran earned two marksmanship badges.  

2.  The Veteran received a PTSD diagnosis by a VA psychologist based upon reports of stressful experiences involving fear of hostile military activity consistent with the circumstances of his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Board is granting the appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
Id. at 39852.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment and personnel records contain no findings referable to a psychiatric disability.  However, military records confirm service in South Korea from June 1961 to September 1962.  The Veteran recalls experiencing many stressful situations while stationed near the Korean Demilitarized Zone (DMZ).  

He identified two service members killed in action, but the Joint Services Records Research Center (JSRRC) could not find records to verify the reported casualties.  In his present claim, dated in March 1995, he reported being assigned to sentry duty on the DMZ and witnessing hostile small arms fire.  He provided numerous statements throughout the record that these stressful memories, revolving around fear of hostile military activity at the DMZ, continue to affect his mental state.  

The Veteran has received continuing VA mental health treatment for PTSD related symptoms for many years based Korean service related stressors.     

The Veteran underwent a VA PTSD examination in September 2010.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported having extensive mental health treatment, including several inpatient treatments, over the past twenty years.  Present PTSD symptoms include anxiety, isolative behavior, intrusive thoughts, and sleep disturbances.  The Veteran recounted several in-service stressors while serving near the Korean DMZ.  He related encountering small arms fire from the North Koreans and witnessing cannibalism by the local population.  Mental status examination showed no impairment in thought process or communication.  Hygiene and behavior were appropriate.  However, the Veteran affirmed daily depressive symptoms of varying intensity and panic attacks on a weekly basis.  The examiner diagnosed PTSD.  Based upon the present examination and review of the claims file, the examiner opined that the PTSD diagnosis was related to military service in Korea.       

In brief, the above cited medical records confirm a current PTSD diagnosis and the September 2010 VA examination includes an opinion by a VA clinical psychologist that the reported in-service stressors were adequate to support a PTSD diagnosis and were related to the PTSD diagnosis.  38 C.F.R. § 3.304(f).

The remaining issue is whether evidence shows that any claimed stressor is consistent with the places, types, and circumstances of service.  The Veteran has reported numerous stressors related to Korean service.  Military records confirm that the Veteran was stationed in Korea for a little over a year.  It also shows that he was assigned to a missile battalion and earned two marksmanship badges.  The Board finds this evidence probative in placing the Veteran in the vicinity of potentially hostile military activity.  The JSRRC could not find records corroborating the Veteran's reports of two casualties.  Also, service treatment records do not show treatment for any combat related injuries to corroborate the Veteran's reports of incurring a gunshot wound.  Nonetheless, the record includes numerous statements regarding the Veteran's fear of hostile military activity while serving near the DMZ.  The VA psychologist conducting the September 2010 VA examination stated that the reported stressors were not related to fear of hostile military activity.  However, the examination report identifies a stressor of witnessing North Korean sniper fire at the DMZ.  The Board considers this reported stressor to be interrelated to fear of hostile military activity. 

After careful consideration of the Veteran's reports, long-standing PTSD treatment records, and military records, the Board finds the Veteran's claimed stressor of witnessing sniper/small arm fire at the DMZ to meet the expanded lay evidence requirements under the amended regulations.  75 Fed. Reg. 39843 (July 13, 2010).  The amended regulations allow non-combat Veteran to substantiate their PTSD claim based upon lay evidence concerning fear of hostile military activity consistent with the places, types, and circumstances of service.  See id.  

In sum, the evidence meets the criteria of the amended 38 C.F.R. § 3.304(f), governing service connection PTSD claims for non-combat Veterans.  38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 (July 13, 2010).  The claim for service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


